Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, and 12-14 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique features a third speaker unit being provided as the speaker units in addition to the first speaker unit, and one of the second speaker unit and the third speaker unit is arranged around the first speaker unit and another is arranged on the opposite side to the sound conduit with the first speaker unit therebetween. The closest prior art, Belonozhko et al., U.S. Patent No. 10,721,549 (Belonozhko) teaches three speaker units [3, 9, 13]. However, Claim 1 distinguishes from Belonozhko in that the first speaker unit of Belonozhko [13] is not dynamic, and both the second and third speaker units are behind the first speaker unit (see Belonozhko: Fig. 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653